Citation Nr: 0931469	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-31 997	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to service connection for a psychiatric 
disability as due to military sexual trauma.  


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In November 2008, the Board remanded the claim for further 
development.  As the Board is granting the claim on appeal, 
it is not necessary to discuss whether the AMC/RO complied 
with the Board's remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  PTSD has been shown to be causally or etiologically 
related to a corroborated in-service stressor.  

2.  Bipolar disorder has been shown to be causally or 
etiologically related to PTSD.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service. 38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Bipolar disorder was proximately due to or the result of 
PTSD.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim for entitlement to service connection for a 
psychiatric disability on appeal is being granted, there is 
no need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court) held that special consideration must be 
given to claims for PTSD based on personal assault.  In 
particular, the Court held that the provisions in M21-1MR, 
Part IV, Subpart ii, Section D, Chapter 17, which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 
17 states that, in cases of sexual assault, development of 
alternate sources for information is critical.  An extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred is provided, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) 
which state that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
after resolving all reasonable doubt in favor of the Veteran, 
service connection for a psychiatric disability is warranted.  
As the Veteran is not contending, nor does the evidence show, 
that he engaged in combat with the enemy or was a POW during 
active service, the Board will not consider the claim on 
these bases. 

Rather, the Veteran contends that he developed a psychiatric 
disability as a result of a sexual trauma.  He reported that 
it occurred in approximately the spring of 1977.  The Veteran 
stated that he did not report the incident during service or 
for many years after until he informed his doctor.  As stated 
above, in order to substantiate a claim for service 
connection for PTSD based on a personal assault, there must 
be credible supporting evidence of record that the alleged 
stressor actually occurred in order to warrant service 
connection.  See Cohen, 10 Vet. App. 128.  

Beginning with the service treatment records, although there 
is no report of an in-service personal assault, an August 
1977 record reflected that the Veteran was evaluated at 
community mental health for adjustment difficulties.  On an 
October 1977 report of medical history, the Veteran marked 
that he had depression or excessive worry.  Thus, it appears 
that the Veteran reported psychiatric problems after the 
alleged sexual assault occurred.  

Further, his service personnel records reflected that he had 
some behavioral and performance changes after the incident 
which could potentially indicate a stressor.  A July 1977 
record showed that the Veteran received an Article 15 for 
failing to go at the time prescribed to his appointed place 
of duty.  An evaluation report for the period January 1977 to 
August 1977 had a total score of 110 and an evaluation report 
for the period from September 1977 to October 1977 contained 
a score of 95, which represents a slight decline in 
performance.  38 C.F.R. § 3.304(f)(3).

Additionally, the RO ascertained that a solider with the name 
the Veteran identified as his assailant served in the 
military at the same time as the Veteran when the alleged 
sexual assault occurred.  

Following service, the earliest post-service private 
treatment records from H.M.H. dated in 1993 reflected that 
the Veteran was diagnosed with an adjustment disorder with 
anxiety and depression.  There was no mention of his military 
service or his alleged sexual assault in these records.  In 
records dated from 1993 to the present, the Veteran received 
diagnoses of depression, bipolar disorder, schizoaffective 
disorder, panic disorder, and mood disorder.  VA treatment 
records dated in 2001 noted that the Veteran reported that 
something "real bad" in service happened to him.  
Thereafter, the Veteran received a diagnosis a PTSD.  In 
particular, a February 2005 VA record authored by a 
psychologist who has treated the Veteran, opined that his 
military personal assault directly affected his current level 
of dysfunction, which he diagnosed as bipolar disorder and 
PTSD.  However, no rationale was provided for the opinion.

Consequently, the Board remanded the claim to obtain a 
medical opinion to ascertain whether the service treatment 
and personnel records as noted above were potentially 
indications that an assault occurred.  See Patton, 12 Vet. 
App. 272.  In December 2008, a VA examiner diagnosed the 
Veteran with mixed bipolar disorder and PTSD.  He opined that 
the Veteran's PTSD is caused by or a result of his military 
sexual abuse.  Further, although his bipolar disorder was not 
caused by his military sexual trauma, it was aggravated by 
it.  The examiner reasoned that environmental stressors can 
facilitate the initial display of bipolar symptoms and/or 
chronically aggravate its severity and it is more likely than 
not that the military abuse aggravated his bipolar disorder.  
The Board affords this opinion great probative value as it 
was based on an examination of the Veteran and a thorough 
review of the claims file.  Although the examiner did not 
indicate if the in-service behavioral and performance changes 
were indications of a personal assault, the conclusion that 
the Veteran has PTSD based on the incident reflects that he 
found the Veteran's account to be credible and consistent 
with a diagnosis of PTSD.  

In sum, evidence in the Veteran's service treatment and 
personnel records appears to corroborate his claimed in-
service sexual assault.  More importantly, a VA psychologist 
reviewed all the pertinent evidence, found the Veteran's 
account to be credible, and concluded that he had PTSD based 
on the assault.  Moreover, the VA examiner opined that the 
PTSD aggravated his bipolar disorder.  38 C.F.R. § 3.310.  
Therefore, the claim for service connection for psychiatric 
disability, specifically PTSD and bipolar disorder, is 
granted.


ORDER


Entitlement to service connection for PTSD and bipolar 
disorder is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


